United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-2725
                                ___________

Hollis Larson,                         *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
David Crist; David Corbo; Pat Lais;    *
Michael Seath; Ronald Schwindel;       * [UNPUBLISHED]
John Doe; Jeffrey White; Eric Hennen; *
John Sofie; Chris Chute; Athanasios    *
Chronakos; Jessica Serowiecki;         *
Michael Spah; Suzette Borst; Harley    *
Nelson; Cari Gerlicher; Monica Lais;   *
T. Boone,                              *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: April 25, 2007
                             Filed: May 3, 2007
                              ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.
       Minnesota inmate Hollis Larson appeals the district court’s1 order affirming a
magistrate judge’s order denying appointment of counsel in this 42 U.S.C. § 1983
action. We find no abuse of discretion in the court’s decision to affirm the denial of
appointed counsel, because the magistrate judge’s order reflects consideration of the
appropriate factors. See Phillips v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir.
2006) (standard of review; there is no constitutional or statutory right to counsel in
civil cases). We thus affirm the denial of counsel, but because some of the relevant
factors may need to be reconsidered as Larson’s case progresses, we amend the order
to be without prejudice. See Nelson v. Shuffman, 476 F.3d 635, 636 (8th Cir. 2007)
(per curiam).
                       ______________________________




      1
       The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, adopting in part the report and recommendations of the Honorable
Arthur J. Boylan, United States Magistrate Judge for the District of Minnesota.

                                         -2-